Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Final Action is in responsive to the amendments and Applicant's response filed on 3/8/19. Claims 1, 3, and 17 are canceled. Claims 1-20 are pending.

Drawings
The Examiner contends that the drawings submitted on 3/16/20 are acceptable for examination proceedings. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 




Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US 10594560 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the current application (see mapping below) are already covered by the patent claim 1. The remaining claims recite limitations that are already anticipated by the comprehensive patent claim 1. Furthermore, the remaining independent claims recite limitations that are already covered by claim 1 of the patent claim. The only difference between patent claim 1 and independent claim 1 of the current application is omission of undesired features merely to broaden the claimed invention. However, since the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. 
 
Application (16/820,404)
Patent # (US 10594560 B2)
Claim 1. A computer-implemented method comprising:






receiving a user intent statement including an action that is capable of being performed in a network environment through one or more network policies for the network environment;










querying an inventory store to identify one or more network entities associated with the user intent statement; and


generating one or more network policies that apply the action to the one or more network entities.


2.    The computer-implemented method of claim 1, wherein the user intent statement includes an inventory filter representing the one or more network entities on which the action is to be applied.

3.    The computer-implemented method of claim 1, wherein the user intent statement includes a flow filter representing network data flows on which the action is to be applied.

4.    The computer-implemented method of claim 1, wherein the action comprises at least one of an enforcement action, a configuration action, or an annotation action.



6.    The computer-implemented method of claim 5, wherein the configuration data is received from a network operator and the configuration data comprises at least one of an internet protocol (IP) address, a host name, a geographic location, or a department.

7.    The computer-implemented method of claim 1, wherein the generating of the inventory store comprises:

receiving observed data from at least one network agent configured to collected data associated with a network entity; and storing the observed data in the inventory store.

8.    The computer-implemented method of claim 7, wherein the observed data comprises at least one of policy enforcement data or entity performance data.

9.    The computer-implemented method of claim 1, further comprising: formatting the user intent statement; and storing the user intent statement in an intent store.


10.    The computer-implemented method of claim 1, further comprising: storing the one or more network policies in a policy store. 


11.    The computer-implemented method of claim 1, wherein the user intent statement includes an entity attribute and the querying of the inventory store includes identifying the one or more network entities in the inventory store based on the entity attribute.

12. The computer-implemented method of claim 1, further comprising: enforcing the one or more network policies by transmitting the one or more network policies to a network agent configured to implement the one or more network policies on the one or more network entities.



Claim 1. A computer-implemented method comprising:
generating an inventory store comprising records for a set of network entities in a network, each network entity in the set of network entities associated with one of the records in the inventory store;

receiving a user intent statement sent by a user to affect a plurality of network policies for a plurality of 




querying, based on the filter, the inventory store to identify the plurality of network entities in the set of network entities to which the user intent statement applies;

generating the plurality of network policies that apply the action to the plurality of network entities; and enforcing the plurality of network policies.

2. (Original) The computer-implemented method of claim 1, wherein the filter comprises an inventory filter representing network entities on which the action is to be applied.


3. (Original) The computer-implemented method of claim 1, wherein the filter comprises a flow filter representing network data flows on which the action is to be applied.

4. (Original) The computer-implemented method of claim 1, wherein the action comprises at least one of an enforcement action, a configuration action, or an annotation action.

5. (Original) The computer-implemented method of claim 1, wherein the generating of the inventory 

6.    (Original) The computer-implemented method of claim 5, wherein the configuration data is received from a network operator and the configuration data comprises at least one of an internet protocol (IP) address, a host name, a geographic location, or a department.

7.    (Original) The computer-implemented method of claim 1, wherein the generating of the inventory store comprises:

receiving observed data from at least one network agent configured to collected data associated with a network entity; and storing the observed data in the inventory store.

8.    (Previously Presented) The computer-implemented method of claim 7, wherein the observed data comprises at least one of policy enforcement data or entity performance data.

9.    (Currently Amended) The computer-implemented method of claim 1, further comprising: formatting the user intent statement; and storing the user intent statement in an intent store.

10.    (Previously Presented) The computer-implemented method of claim 1, further comprising:
storing the plurality of network policies in a policy store.



12.    (Previously Presented) The computer-implemented method of claim 1, wherein the enforcing of the plurality of network policies comprises transmitting the plurality of network   policies to a network agent configured to implement the plurality of network policies on the plurality of network entities.


This is obvious type double patenting rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimnaugh et al (US 20170032310 A1), hereinafter Mimnaugh, in view of Fitting et al (US 20130085889 A1), hereinafter Fitting, and further in view of Curry et al (US 8683548 B1), hereinafter Curry.

Regarding claim 1, Mimnaugh discloses a computer-implemented method comprising: 
receiving a user intent statement including an action (see paragraphs [0027], [0045] and [0081]); that is capable of being performed in a network environment through one or more network policies for the network environment:
querying an inventory store to identify one or more network entities associated with the user intent statement (see paragraphs [0045] and [0081]); and
Mimnaugh does not explicitly disclose generating one or more network policies that apply the action to the one or more network entities. In an analogous art Mimnaugh substantially discloses generating one or more network policies that apply the action to the one or more network entities (see Fitting, paragraph [0044]). 
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Fitting into the teachings of Mimnaugh.
One would have been motivated to do so, in order to enable confirmation of items eligible to be processed, generation of authorization records for use by the system the consumer, as taught by Fitting.
Mimnaugh-Fitting does not explicitly disclose a computer-implemented method that is capable of being performed in a network environment through one or more network policies for the network environment.
 that is capable of being performed in a network environment through one or more network policies for the network environment.
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Curry into the teachings of Mimnaugh.
One would have been motivated to do so, in order to enable delegating computing actions among different machines includes a policy engine that receives inputs specifying computing actions, as taught by Curry.

Regarding claim 2, Mimnaugh-Fitting-Curry discloses a computer-implemented method, wherein the user intent statement includes an inventory filter representing the one or more network entities on which the action is to be applied (see Mimnaugh, paragraphs [0027], [0045] and [0081]).

Regarding claim 3, Mimnaugh-Fitting-Curry discloses a computer-implemented method wherein the user intent statement includes a flow filter representing network data flows on which the action is to be applied (see Mimnaugh, paragraphs [0027], [0045] and [0081]).

Regarding claim 4, Mimnaugh-Fitting-Curry discloses a computer-implemented method, wherein the action comprises at least one of an enforcement action, a (see Mimnaugh, paragraphs [0023], [0030] and [0033]).

Regarding claim 5, Mimnaugh-Fitting-Curry discloses a computer-implemented method, further comprising:
generating the inventory store using configuration data for one or more network entities; and storing the configuration data in the inventory store (see Mimnaugh, paragraph [0026]).

Regarding claim 6, Mimnaugh-Fitting-Curry discloses a computer-implemented method, wherein the configuration data is received from a network operator and the configuration data comprises at least one of an internet protocol (IP) address, a host name, a geographic location, or a department (see Mimnaugh, paragraphs [0004] and claim 1).

Regarding claim 7, Mimnaugh-Fitting-Curry discloses a computer-implemented method, wherein the generating of the inventory store comprises:
receiving observed data from at least one network agent configured to collected data associated with a network entity (see Mimnaugh, claim 1) and (see Fitting, paragraphs [0019] and claim 1).); and
storing the observed data in the inventory store (see Fitting, paragraphs [0012] and [0013]).

(see Fitting, paragraph [0044]).

Regarding claim 9, Mimnaugh-Fitting-Curry discloses a computer-implemented method, further comprising: formatting the user intent statement; and storing the user intent statement in an intent store (see Mimnaugh, paragraph [0026]).

Regarding claim 10, Mimnaugh-Fitting-Curry discloses a computer-implemented method, further comprising: storing the one or more network policies in a policy store (see Fitting, paragraph [0044]).

Regarding claim 11, Mimnaugh-Fitting-Curry discloses a computer-implemented method, wherein the user intent statement includes an entity attribute and the querying of the inventory store includes identifying the one or more network entities in the inventory store based on the entity attribute (see Fitting, paragraphs [0003] and [0016]).

Regarding claim 12, Mimnaugh-Fitting-Curry discloses a computer-implemented method, further comprising:
enforcing the one or more network policies by transmitting the one or more network policies to a network agent configured to implement the one or more network policies on the one or more network entities (see Fitting, paragraph [0041]).

Claims 13-16 are corresponding computer-readable medium claims of method claims 1, and 7-9; therefore are rejected under the same rationale.

Claims 17, 18, and 20 are corresponding system claims of method claims 1, 12, and 5 respectively; therefore are rejected under the same rationale.

Regarding claim 19, Mimnaugh-Fitting-Curry discloses a system, wherein the instructions, wherein the one or more network policies are implemented as an access control list (see Fitting, paragraph [0044]).

Conclusion
Applicant's arguments filed 1/7/21 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tesfay Yohannes whose telephone number is (571) 270-7528. The examiner can normally be reached on M-F 8am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TESFAY YOHANNES/ 3/12/21Primary Examiner, Art Unit 2441